This is an appeal from that part of an award which awarded to the claimant, a minor, forty weeks’ protracted temporary total disability at the rate of seventeen dollars and sixty-three cents a week. On June 2, 1936, while engaged in his regular occupation, the claimant, a minor, seventeen years of age, sustained serious injuries resulting in a one-hundred per cent permanent loss of vision of the right eye and serious facial disfigurements, and total disability from June 2, 1936, to July 2, 1937. An award was made to the claimant of one-hundred per cent permanent loss of vision of his right eye, and $2,000 for facial disfigurement, to which was added forty weeks of protracted temporary disability. The rate determined by the State Industrial Board for compensation of loss of vision of claimant’s right eye was the sum of seventeen dollars and sixty-three cents a week. The rate represented a determination of the State Industrial Board of the possible future earnings of the claimant, a minor seventeen years of age at the time of the accident, as provided for by subdivision 5 of section 14 of the Workmen’s Compensation Law. The State Industrial Board also assigned the same rate of seventeen dollars and sixty-three cents to the forty weeks’ compensation for protracted temporary total disability. This is the part of the award that is challenged. Subdivision 4-a of section 15 of the Workmen’s Compensation Law provides for protracted temporary total disability for a period which shall be added to the scheduled award, the effect of which is to add a scheduled award in the event that an unusual period of total temporary disability results from the injury which caused the scheduled loss. The protracted temporary total disability is simply an incident of the scheduled award. It is neither a classification nor disability in itself. The protracted temporary total disability falls within the permanent partial disability classification and is subject to the terms of subdivision 5 of section 14. Award unanimously affirmed, with costs to the State Industrial Board. Present — ■ Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.